385 U.S. 38 (1966)
AMALGAMATED TRANSIT UNION, AFL-CIO
v.
UNITED STATES ET AL.
No. 496.
Supreme Court of United States.
Decided November 7, 1966.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
I. J. Gromfine and Herman Sternstein for appellant in No. 496.
David Previant and Herbert S. Thatcher for appellants in No. 497.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Charles L. Marinaccio, Robert W. Ginnane and Leonard S. Goodman for the United States et al. in both cases.
James E. Wilson and Warren Woods for American Buslines, Inc., and Robert J. Corber for National Association of Motor Bus Owners, appellees in No. 496.
William T. Croft for Overnite Transportation Co. et al., appellees in No. 497.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
NOTES
[*]  Together with No. 497, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America et al. v. United States et al., also on appeal from the same court.